Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed om 05/04/2022, are accepted and do not introduce new matter. 
Previous 112(b) rejections of claim 6 and 12 are overcome.
Claims 1-20 are pending; claims 15-20 are withdrawn from consideration. 

Response to Arguments
Applicant’s arguments with respect to 112(a) rejections of claims 7 and 13 have been fully considered and are persuasive.  The rejections have been withdrawn on the basis that paragraphs 0036 and 0037 have enough basis for what is claimed. Specifically, these paragraphs explain how the system choses which gas to deploy based on location of fire threat.
Applicant’s arguments with respect to 112(b) rejections of claims 1 and 9 have been fully considered and are persuasive. Applicant argues that determining oxygen and other gas concentration is well known in the art and such information need not be described in detail, citing MPEP 2163 II A2. Examiner concedes with Applicant. Rejections are hereby withdrawn. 
Applicants arguments with respect to 103 rejection of independent claims 1 and 9 are persuasive. Applicant notes that claim 1 includes the subject matter of claim 3 of parent case 15/089,822; and claim 9 includes the subject matter of claim 5 of the same parent case. Applicant goes on to note that the Patent Trial and Appeal Board decision of the parent case, dated 04/17/2020, reverses the rejections of claims 3 and 5 in view of Seebaluck (U.S. 2011/0308823). Applicant notes that the board decided that Seebaluck does not teach enough detail that anticipates the language of claims 3 and 5. Specifically, the board stated that although the controller of Seebaluck is disclosed as programmable, it fails to positively disclose the claimed features of claim 3 and 5; and as such Seebaluck does not teach the claimed details of the controller. Based on the opinion of the board, Examiner hereby concedes that Seebaluck does not teach the features present in claims 3 and 5 of the parent case (now present in independent claims 1 and 9, respectively). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Fleetham (Reg. No. 70,951) on 08/24/2022.
The application has been amended as follows: 
Claim 15. A fire suppression method comprising:
initially releasing an inert gas from at least one high pressure gas source via a distribution network connected with the at least one high pressure gas source to distribute the inert gas in response to a fire threat to reduce an oxygen concentration at the fire threat below a preset oxygen concentration threshold, the distribution network including flow control devices configured to control flow of the inert gas; and
releasing an organic halide gas from at least one low pressure gas source via the distribution network, the distribution network connected with the at least one low pressure gas source to distribute the organic halide gas, to increase an organic halide gas concentration at the fire threat above a preset organic halide gas concentration threshold while the oxygen concentration is below the preset oxygen concentration threshold and in response to a peak mass flow rate of the inert gas, the distribution network including flow control devices configured to control flow of the organic halide gas;
wherein a controller is configured to perform releasing of the inert gas and releasing of the organic halide gas by controlling each of the flow control devices.
Claim 17: (cancelled). 
Note: these amendments are done in order to include the allowable subject matter of claim 1 into the method of claim 15, so that the previously withdrawn claims can be rejoined; claim 17 is cancelled because its subject matter is now included in claim 15.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 10/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II (claims 15-20) is withdrawn. Claim 15, directed to a fire suppression method is no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1 and 15, the prior art fails to teach a fire suppression system or method comprising: at least one high pressure gas source containing an inert gas; at least one low pressure gas source containing an organic halide gas; a distribution network connected with the at least one high pressure gas source and the at least one low pressure gas source to distribute the inert gas and the organic halide gas, the distribution network including flow control devices configured to control flow of the inert gas and the organic halide gas; and a controller in communication with the distribution network, the controller configured to, initially release the inert gas in response to a fire threat to reduce an oxygen concentration at the fire threat below a preset oxygen concentration threshold, and release the organic halide gas to increase an organic halide gas concentration at the fire threat above a preset organic halide gas concentration threshold while the oxygen concentration is below the preset oxygen concentration threshold and in response to a peak mass flow rate of the inert gas.
	Regarding independent claim 9, the prior art fails to teach a fire suppression system comprising: at least one high pressure gas source containing an inert gas; at least one low pressure gas source containing an organic halide gas; a distribution network connected with the at least one high pressure gas source and the at least one low pressure gas source to distribute the inert gas and the organic halide gas, the distribution network including flow control devices configured to control flow of the inert gas and the organic halide gas; and a controller in communication with the distribution network, the controller configured to, initially release the inert gas in response to a fire threat to reduce an oxygen concentration at the fire threat below a preset oxygen concentration threshold, and release the organic halide gas to increase an organic halide gas concentration at the fire threat above a preset organic halide gas concentration threshold while the oxygen concentration is below the preset oxygen concentration threshold, and maintain the organic halide gas concentration at the fire threat above the preset organic halide gas concentration threshold exclusive of whether the oxygen concertation at the fire threat is below or above the preset oxygen concentration threshold.
Related art, like Seebaluck, teaches most of the claimed subject matter, including a high pressure gas source and a low pressure gas source used in a fire suppression system. However, as determined by the Patent Trial and Appeal Board, Seebaluck fails to disclose the system having a controller that is configured to release the organic halide gas to increase an organic halide gas concentration at the fire threat above a preset organic halide gas concentration threshold while the oxygen concentration is below the preset oxygen concentration threshold and in response to a peak mass flow rate of the inert gas (as disclosed in claim 1). And also fails to disclose a system having a controller that is configured to release the organic halide gas to increase an organic halide gas concentration at the fire threat above a preset organic halide gas concentration threshold while the oxygen concentration is below the preset oxygen concentration threshold, and maintain the organic halide gas concentration at the fire threat above the preset organic halide gas concentration threshold exclusive of whether the oxygen concertation at the fire threat is below or above the preset oxygen concentration threshold (as disclosed in claim 9).
It would not have been obvious to one of ordinary skill in the art to have modified Seebaluck’s controller to include the missing functionality since the prior art is silent with respect to these features. Therefore, the modification would be deemed improper hindsight rationale. Examiner asserts that the prior art does not teach a fire suppression system that employs a controller that is configured in the claimed manner. This renders the claims allowable.
All other pending claims are allowed for further limiting claims 1, 9 and 15, from which they depend on. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752